 

Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (“TSA”) is made and entered into as of
September 30, 2014 (the “Effective Date”), by and between VIVINT SOLAR, INC., a
Delaware corporation (f/k/a V Solar Holdings, Inc.) (together with its
successors and permitted assigns, “Vivint Solar”), and VIVINT, INC., a Utah
corporation (together with its successors and permitted assigns “Vivint”). Each
of Vivint Solar and Vivint may also be referred to herein individually as a
“Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, Vivint Solar and Vivint are affiliate business entities, under the
common control and ownership of 313 Acquisition, LLC, a Delaware limited
liability company.

WHEREAS, the Parties have been operated as an interrelated business enterprise,
but are undertaking to separate their operations, this TSA sets forth the terms
under which Vivint will provide certain services to Vivint Solar.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.Definitions. Any capitalized term used but not defined in this TSA will have
the meaning set forth for that term in the Master Framework Agreement which is
being executed concurrently to this TSA by the Parties hereto.

2.Provision of Services; Standard of Performance.

(a)Services. Vivint will provide (or, subject to Section 5(b), cause one or more
of its Subsidiaries or third Persons to provide) to Vivint Solar the services
specified in Exhibit 1 (each, a “Service” and collectively, the “Services).

(b)Performance Standards. Vivint will perform the Services with the same degree
of care and diligence that Vivint takes in performing services for its own
operations, and will give the Services at least the same priority as it accords
its own operations, and in any event with no less care and diligence that Vivint
performed the Services in the twelve (12) months prior to the Effective Date.
Vivint will work promptly and diligently to resolve any issues that arise in
systems and business processes that are shared with Vivint Solar and will not
prioritize Vivint’s resolution over Vivint Solar’s resolution on any issue that
affects both Parties. Vivint will work on an emergency, 24/7 basis to resolve
any issues with the Services that materially impair Vivint Solar’s business.

transition services agreement

1Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

(c)Transition and Migration. Upon the termination or expiry of this TSA, the
Parties will cooperate or migrate or otherwise afford Vivint Solar access to all
property belonging to Vivint Solar, all work product then in progress, all
materials in Vivint’s possession containing Confidential Information of Vivint
Solar, and any information regarding employees, customers, or prospective
customers of Vivint Solar that is acquired by Vivint in connection with the
provision of Services pursuant to this TSA, including without limitation,
customer and customer prospect information, sales information, and customer
lists and updates (including customer names, addresses and telephone numbers)
(collectively, “Vivint Solar Data”).

(d)Data Security Requirements.  At all times during the Term, Vivint will (i)
host, maintain and store Vivint Solar Data in a manner consistent with its
hosting, maintenance and storage of its own data of a similar nature in the
twelve (12) months prior to the Effective Date and (ii) exercise the same level
of care with respect to the security of the Vivint Solar Data that it applies to
its own data of a similar nature, and in no event less than a reasonable
standard of care.

3.Payment.

(a)Fees. Subject to Vivint’s performance of the Services in accordance with this
TSA, Vivint Solar will pay to Vivint fees as set forth on Exhibit 1 (the
“Fees”), which represents Vivint’s good faith estimate of Vivint’s full cost of
providing the Services to Vivint Solar, without markup or surcharge. In the
event that any of the Services are terminated, the Fees will be reduced by an
amount that is agreed upon in good faith by both Parties to represent the
proportion of Vivint’s cost of providing the terminated Service to Vivint Solar.

(b)Invoices. Vivint will issue invoices for Services no later than 15 days after
the last day of each calendar month during the term of this TSA for the Services
provided by Vivint to Vivint Solar for that calendar month. Vivint Solar will
pay invoiced Fees within 30 days of the invoice date by wire transfer to Vivint
at an account provided by Vivint to Vivint Solar. Vivint Solar may, in good
faith, dispute an invoice by providing Vivint with written notice identifying
the basis for such dispute, and the Parties shall work in good faith to promptly
resolve any dispute prior to the payment date; provided, however, if a dispute
regarding amounts set forth in an invoice is ongoing, Vivint Solar shall
nevertheless pay such disputed amounts by the payment date.  

(c)Taxes. Unless explicitly stated otherwise, the Fees are exclusive of all U.S.
federal, state, or local or non-U.S. sales, use, goods and services, value added
or other similar Taxes or duties or other fees, however designated. If the
provision of the Services or the relationship created between the Parties under
this TSA gives rise to any Tax (other than a Tax based on Vivint’s income), that
Tax will be the responsibility of Vivint Solar, unless explicitly stated
otherwise. The Parties will cooperate with each other in order to minimize Taxes
subject to this Section 3(c) and to carry out the intent of this TSA. Each Party
is responsible for its own income, franchise, business and occupation and
similar Taxes.

4.Term and Termination; Reduction and Addition of Services.

2transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

(a)Services Term. The provision of each Service will commence on the Effective
Date and will continue for an initial term of six (6) months, unless earlier
terminated by a Party in accordance with Section 4(b) or Section 4(c). Following
the initial term, the term for each Service shall automatically renew for
successive six (6) month terms, unless Vivint Solar provides Vivint with notice
of its intent not to renew the Service at least sixty (60) days prior to the
expiration of the current term. This TSA will terminate when all Services have
expired or have been terminated.

(b)Services Termination or Reduction. Vivint Solar may terminate or reduce the
scope or quantity of one or more of the Services, in whole or in part only upon
Vivint’s written consent, which shall not be unreasonably withheld, conditioned
or delayed. Upon termination of any Service, Vivint will no longer be obligated
to provide the Service. If Vivint Solar terminates or reduces the scope or
quantity of any Service under this Section 4(b), Vivint shall use commercially
reasonable efforts to terminate such Service as soon as possible thereafter, but
in all events, and irrespective of such termination or reduction of scope or
quantity,  the Fees shall be reduced only in Vivint’s reasonable discretion and
shall continue to be payable by Vivint Solar until the termination of the Term.

(c)Termination of TSA for Material Breach. Either Party may terminate this TSA
upon written notice to the other Party if the other Party materially breaches
any term or condition of this TSA and fails to correct the breach within thirty
(30) days following written notice specifying the breach.

(d)Effect of Termination. Upon termination or expiration of this TSA:

(i)the Parties will cooperate to effect an orderly, efficient, effective and
expeditious winding-up of the Services;

(ii)within thirty (30) days after the date of termination or expiration, each
Party will return to the other Party any and all of the other Party’s materials,
equipment, data (including in the case of Vivint Solar, the Vivint Solar Data),
and Confidential Information, including all copies, then in such Party’s direct
or indirect possession or control; and

(iii)Vivint will have no further obligation to perform any Services under this
TSA.

Termination of this TSA by either Party will not act as a waiver of any breach
or as a release of either Party from any liability for any breach. Termination
of this TSA by a Party will be without prejudice to any other right or remedy of
that Party under this TSA or applicable Law.

(e)Survival. The following Sections will survive any termination of this TSA:
Section 2(d), Section 3(a) (with respect to amounts owed as of termination),
Section 4(d), Section 4(e), Sections 8(a) and 8(b)(ii), Section 9, and Section
10.

(f)Additional Services. If Vivint Solar desires to add any new service that
reasonably relates to the current Services (that new service, “Additional
Service”), the Parties will negotiate in good faith whether and on what terms
Vivint will provide the Additional Service (and Vivint will not unreasonably
withhold its agreement to provide Additional Service).

3transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

If the Parties agree to the terms of any Additional Service, the Parties will
execute an addendum to Exhibit 1 to reflect the Additional Service. Upon
execution of the addendum, the applicable Additional Service will be deemed to
be “Services” for all purposes under this TSA.

5.Vivint Personnel.

(a)Personnel. Vivint will provide the Services using sufficient numbers of
qualified personnel with appropriate experience and training to perform the
Services, and will use commercially reasonable efforts to retain existing
personnel with that experience and training or hire and train other qualified
personnel to provide the Services.

(b)Subcontractors. Subject to Vivint’s obligations under Section 5(a), Vivint
may use employees of Vivint or its Subsidiaries or other Affiliates or
subcontractors to perform the Services. Any Subsidiaries, other Affiliates, or
subcontractors used to provide Services must be bound in writing by non-use,
non-disclosure, and security obligations with respect to Vivint Solar Data and
Confidential Information at least as protective as those that bind Vivint under
the terms of this TSA and Section 4 of the Master Framework Agreement
(Confidentiality). Vivint will be responsible for any Services performed by its
or its Subsidiaries’ or other Affiliates’ employees or any subcontractor and
will be liable for any act or omission of any of those Persons that would be a
breach of this TSA if committed by Vivint to the same extent as if Vivint were
performing (or failing to perform) itself. Vivint Solar will not be responsible
for any costs or expenses associated with any subcontracting by Vivint except as
expressly agreed by Vivint Solar in writing Vivint’s use of any third Person to
perform Services will not relieve Vivint of its obligations under this TSA.

6.Cooperation; Access.

(a)Cooperation. The Parties will reasonably cooperate in good faith with each
other in connection with the provision of the Services, including Vivint’s
reasonable cooperation with Vivint Solar, to enable Vivint Solar to establish
its own infrastructure to perform the Services independently of Vivint as soon
as practicable after the Closing Date.

(b)Access. Each Party will make reasonably available during regular business
hours (or otherwise upon reasonable prior written notice by the other Party) to
the other Party or its Representatives all: (a) personnel designated by such
Party to perform obligations on its behalf under this TSA; (b) books and records
maintained by such Party in connection with this TSA and other information or
materials reasonably requested by the other Party for the purpose of exercising
general oversight and monitoring of its rights under this TSA; and (c) records
that such Party has prepared or maintained in performing its obligations under
this TSA.

(c)Fee Audit. Vivint agrees that Vivint Solar’s access rights in subsection (b)
above will permit Vivint Solar to verify that the Fees charged by Vivint in
Section 3(a) hereunder represent Vivint’s good faith estimate of Vivint’s full
cost of providing the Services to Vivint Solar, without markup or surcharge. In
the event that an inspection of such costs by Vivint Solar reveals that the Fees
charged by Vivint exceed such good faith estimate: (a) Vivint shall refund to
Vivint Solar any Fees for Services paid in excess of such good faith estimate;
and (b)

4transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

Vivint Solar will have the right to set off any prior excess payment of Fees
from future payment of Fees where no refund has been provided.

(d)Policy Compliance. Without limiting any of either Party’s other obligations
under this TSA, for any work performed on the other Party’s premises, each Party
will comply with the security, confidentiality, safety and health policies of
the other Party. Each Party will take commercially reasonable precautions to
prevent, and will be responsible for, any injury to any Persons (including
employees of the other Party) or damage to property (including the other Party’s
property) arising from or relating to such Party’s performance its obligations
under this TSA or the use by either Party of any of the other Party’s equipment,
tools, facility or other property.

(e)Conflicting Obligations. During the term of this TSA, Vivint will not accept
work or enter into any agreement that would (or would reasonably be expected to)
interfere with Vivint’s ability to perform the Services in accordance with this
TSA. Vivint represents and warrants that, as of the Effective Date, there is no
other existing agreement or obligation on Vivint’s part that would (or would
reasonably be expected to) interfere with Vivint’s ability to perform the
Services in accordance with this TSA.

7.Management Process.

(a)Transition Managers. In order to facilitate the general intent and the terms
of this TSA, each of the Parties has designated the individual(s) below as
transition manager (each, a “Transition Manager”) to coordinate and manage the
Services under this TSA and to serve as the principal contact in connection with
the Services:

For Vivint Solar:

Paul Dickson (Operations)

Dwain Kinghorn (IT)

 

For Vivint:

David Bywater

Todd Thompson

 

The Transition Managers must meet at least on a monthly basis or as otherwise
determined by the Transition Managers.

(b)Dispute Resolution. If a dispute arises regarding the interpretation or
execution of this TSA, the Transition Managers will negotiate in good faith and
attempt to resolve that dispute. If the Transition Managers are unable to
resolve a dispute within five business days, then the Parties will refer the
dispute to an executive of each of Vivint Solar and Vivint. If the executives
are unable to resolve a dispute within  two weeks, then (and only then) either
Party may pursue legal recourse pursuant to the terms of the Master Framework
Agreement. Each Party may change the designation of its Transition Managers upon
written notice to the other Party.

5transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

(c)Periodic Meeting. The Transition Managers and each Party’s relevant function
leads will meet as often, and in no event less than every quarter, to review
Vivint’s performance of the Services by function and to verify the Fees invoiced
by Vivint.

8.Intellectual Property Ownership; Licensing.

(a)Intellectual Property Ownership.  Subject to Section 8(b), each Party will
retain all rights in and to its patents, patent applications, patent
disclosures, inventions and improvements (whether patentable or not), copyrights
and copyrightable works (including computer programs) and registrations and
applications therefor, including any software, firmware, or source code, trade
secrets, know-how, database rights, drawings and all other forms of intellectual
property (other than trademarks) (collectively, “Intellectual Property”)
created, developed or conceived prior to the Effective Date or outside the
performance of Services and, in each case, without use of or access to any
Confidential Information of the other Party.  To the extent Vivint creates any
updates, derivative works, changes or modifications of any Intellectual Property
owned by Vivint Solar or Intellectual Property incorporating any Vivint Solar
Confidential Information in performance of the Services, such updates,
derivative works, changes, modifications or Intellectual Property (“Vivint Solar
Work Product”) will be owned solely by Vivint Solar (except to any portion
thereof that incorporates any Intellectual Property or Confidential Information
of Vivint, which portion, if any, shall continue to be owned solely by Vivint),
and Vivint hereby irrevocably assigns to Vivint Solar all right, title, and
interest in and to Vivint Solar Work Product, including all Intellectual
Property therein to the extent set forth, and subject to the limitations of this
Section 8(a).  All other work product created by Vivint in performance of the
Services (“Vivint Work Product”) and all Intellectual Property therein will be
owned solely by Vivint.

(b)Licenses.

(i)Each Party, on behalf of itself and its Affiliates (other than the other
Party and its Subsidiaries), hereby grants to the other Party and its
Subsidiaries a limited, non-exclusive, non-assignable, non-transferable,
non-sublicensable, fully paid-up, royalty-free, worldwide right and license to
use any of its Intellectual Property that is incorporated in any materials
provided to the other Party or is used by the other Party in actions taken under
this Agreement solely during the Term and solely for the purpose of, and to the
extent necessary for, performing or receiving Services under this TSA.

(ii)Vivint, on behalf of itself and its Affiliates (other than Vivint Solar),
hereby grants, to Vivint Solar and its Subsidiaries, a worldwide, non-exclusive,
perpetual, irrevocable, fully-paid, royalty-free, transferable (as set forth
below), and sublicenseable (as set forth below) right and license to exploit in
Vivint Solar’s and its Subsidiaries’ internal business operations: (a) the
Vivint Work Product; and (b) the proprietary software applications known as (i)
“Customer Management System (CMS)”, (ii) “Digital Marketing Platform (DMP)”, and
(iii) “Personal Door Assistant (PDA)”, together with all related source code,
object code, application programing interfaces (APIs), databases, background
systems and processes, and all documentation for such applications, in each
case, that are owned by Vivint or the above Affiliates (“Licensed Vivint
Software”).  Vivint will provide or make available to Vivint Solar complete and
accurate copies of the Licensed Vivint Software (as such items exist as of the

6transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

Effective Date, and after material changes are made thereto) promptly following
Vivint Solar’s request. During the term of this TSA.

(c)Third Person IP. Vivint will notify Vivint Solar if the provision of any
Service requires the use or licensing of Intellectual Property (other than
patents) owned or controlled by a third Person (other than Vivint’s
Subsidiaries) (“Third Person IP”). Upon receipt of such notification, Vivint
Solar may, in its discretion: (i) terminate the Service that requires such Third
Person IP; or (ii) instruct Vivint to use commercially reasonable efforts to
obtain any necessary right or consent from any such third Person to provide the
Services and Vivint Solar will reimburse Vivint for the proportional amount paid
to the third Person to obtain those rights or consents (and amounts paid to the
third Person for related support, if any). Vivint will provide Vivint Solar
reasonable advance notice of additional expenses to be incurred by Vivint for
obtaining additional rights or consents under this Section 8(c). For clarity,
Vivint is not required to secure, on behalf of itself or Vivint Solar, any
rights to any Third Party IP for use by Vivint Solar following the termination
or expiry of the applicable Services or this TSA. Vivint Solar covenants to
comply with and cause its employees and agents to comply with the terms of any
license for any Third Person IP that have previously been provided to Vivint
Solar in writing.

9.Indemnification; Limitation of Liability; Other.

(a)Indemnification by Vivint

. Except to the extent directly caused by the negligence or willful misconduct
of Vivint Solar, Vivint hereby agrees to defend, pay, indemnify, and hold Vivint
Solar and its Affiliates (other than Vivint and all direct and indirect
subsidiaries of APX Parent Holdco, Inc.) harmless from and against any and all
third party claims, demands, proceedings, judgments, and other liabilities of
every kind, and all reasonable expenses incurred in investigation and resisting
the same (including reasonable attorneys’ fees), resulting from or in connection
with: (i) the gross negligence or willful misconduct of Vivint, Vivint’s
Representatives or Subsidiaries, or any third Person performing Services under
this TSA; (ii) a breach by Vivint of any representation or material obligation
of this TSA; or (iii) the failure by Vivint to comply with its notification
obligations to any Vivint employee, including payment of wages, provision of
benefits, and payment of employment Taxes. Vivint’s indemnification liability
under the preceding subsections (ii) and (iii) will be offset by (and Vivint
Solar agrees to use commercially reasonable efforts to pursue): (1) the proceeds
of any applicable insurance policies; and (2) any indemnification amounts or
other recovery available under any applicable agreement between Vivint Solar or
its Subsidiaries and a third Person (including any supplier of Vivint Solar or
its Subsidiaries).

(b)Indemnification by Vivint Solar. Except to the extent directly caused by the
negligence or willful misconduct of Vivint, Vivint Solar hereby agrees to
defend, pay, indemnify, and hold Vivint (and its Affiliates, other than the
Vivint Solar and all direct and indirect subsidiaries of the Vivint Solar)
harmless from and against any and all third party claims, demands, proceedings,
judgments, and other liabilities of every kind, and all reasonable expenses
incurred in investigation and resisting the same (including reasonable
attorneys’ fees), resulting from or in connection with: (i) the gross negligence
or willful misconduct of Vivint Solar; (ii) a breach by Vivint Solar of any
representation or material obligation of this TSA; or (iii) the failure by
Vivint Solar to comply with its obligations to any Vivint Solar employee,
including payment of wages, provision of benefits, and payment of employment
Taxes. In

7transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

addition, Vivint Solar’s indemnification liability under the preceding
subsections (ii) and (iii) will be offset by (and Vivint agrees to use
commercially reasonable efforts to pursue): (1) the proceeds of any applicable
insurance policies; and (2) any indemnification amounts or other recovery
available under any applicable agreement between Vivint or its Subsidiaries and
a third Person (including any supplier of Vivint or its Subsidiaries).

(c)Indemnification Process. If either Party seeks indemnification under this
Section 9, then that Party will promptly notify the indemnifying Party in
writing of the Action for which indemnification is sought, but the failure to
give notice will not relieve the indemnifying Party of its obligations under
this TSA except to the extent that the indemnifying Party was actually and
materially prejudiced by that failure. The indemnifying party will have the
right to control the defense and settlement of the Action, but the indemnified
Party may, at its option and expense, participate and appear on an equal footing
with the indemnifying Party. The indemnifying Party may not settle the Action
without the prior written approval of the indemnified Party, which approval will
not be unreasonably withheld, delayed, or conditioned.

(d)Limitation of Liability. Except for (i) any breach by a Party of Section 4 of
the Master Framework Agreement (Confidentiality) or Section 2(d) of this TSA and
(ii) liability arising from the gross negligence or willful misconduct of a
Party (including liability arising from damage to personal property or the death
or injury of any Person caused by the gross negligence or willful misconduct of
a Party), neither Party will have any liability to the other Party under this
TSA for compensatory, punitive, special, incidental or consequential damages
(including loss of profits), regardless of the circumstances under which those
damages arose, even if advised of the possibility of those damages. Except for:
(i) any breach by a Party of the Section 4 of the Master Framework Agreement
(Confidentiality) or Section 2(d) of this TSA; (ii) each Party’s obligation to
indemnify the other in accordance with this Section 9 ; and (iii) and liability
arising from the gross negligence or willful misconduct of a Party (including
liability arising from damage to personal property or the death or injury of any
Person caused by the gross negligence or willful misconduct of a Party), the
maximum liability of either Party under this TSA, including with respect to the
performance or breach of this TSA, whether in contract, in tort (including
negligence and strict liability) or otherwise, will not exceed greater of
$2,500,000 or the aggregate amount of all Fees paid under this TSA.

10.Master Framework Agreement. This TSA is governed by the Master Framework
Agreement, including the provisions of Sections 4 (Confidentiality) and 6
(Miscellaneous) of the Master Framework Agreement.

11.Assignment; Change of Control. Except as provided in this Section 11, this
TSA may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
consent of the other Party, which may not be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, either Party may, without the other
Party’s consent, assign this TSA and its rights and obligations hereunder in
whole or in part to (i) an Affiliate or (ii) in connection with a Change of
Control; provided, however, that Vivint Solar must notify Vivint at least twenty
(20) days before completion of any such Change of Control, and Vivint shall have
the right (in its discretion), at any time after receipt of such notice, if
Vivint Solar undergoes a Change of Control to the benefit of a Person and Vivint
reasonably determines that the acquiring party is a competitor or an Affiliate
of a

8transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

competitor of Vivint, to elect any one or more of the following options: (i)
require Vivint Solar, including its acquiring party, to adopt reasonable
procedures to be agreed upon in writing with Vivint to prevent the disclosure of
all Confidential Information of Vivint and its Affiliates; or (ii) to terminate
this TSA in its entirety, provided that Vivint shall give sixty (60) days prior
written notice before terminating any non-information technology Services, and
one hundred twenty (120) days prior written notice before terminating any
information technology Services.  Any permitted assignee shall assume all
obligations of its assignor under this TSA. This TSA is binding upon the
permitted successors and assigns of the Parties. Any attempted assignment not in
accordance with this Section 11 shall be void.  For purposes of this Section 11,
“Change of Control” means with respect to a Person, (i) the sale of all or
substantially all of such Person’s assets or business; (ii) a merger,
reorganization or consolidation involving such Person in which the voting
securities of such Person outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (iii) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of such Person (other than in connection with an arrangement
principally for bona fide equity financing purposes of such Person in which the
Person is the surviving corporation).

[SIGNATURE PAGES FOLLOW]

 




9transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES TO TRANSITION SERVICES AGREEMENT]

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first written above.

VIVINT SOLAR:

 

VIVINT SOLAR, INC.,

a Delaware corporation

 

 

By:

/s/ Greg Butterfield

Name:

Greg Butterfield

Title:

Chief Executive Officer

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 

10transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

VIVINT:

 

VIVINT, INC.,

a Utah corporation

 

 

By:

/s/ Alex Dunn

Name:

Alex Dunn

Title:

President

 

 

11transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

EXHIBIT 1

Services

 

1.

Home Damage Services: Vivint will:

a.

exclusively receive inbound phone calls and emails from Vivint Solar regarding
the provision of Home Damage Services.

b.

coordinate with local contractors and Vivint employees to fix home damage claims
from Vivint Solar customers in a timely manner.

2.

Fleet Administration Services: Vivint will:

a.

exclusively coordinate with  local offices where Vivint Solar operates in order
to ensure Vivint Solar’s compliance with Department of Transportation
requirements.

b.

coordinate with the Vivint Solar fleet operator to purchase vehicles for Vivint
Solar offices,

c.

monitor the Gas Cards/Mileage of Vivint Solar’s Fleet

d.

coordinate with local repair shops to ensure that Vivint Solar vehicles are
maintained.

e.

administer claims and repairs for Vivint Solar vehicle collisions and other
damage.

f.

coordinate with the Vivint Solar local drivers to process any tickets that are
issues.

g.

coordinate with Vivint Solar’s HR department to ensure that employees hired by
Vivint Solar are qualified to operate Vivint Solar vehicles and to run
background check on drivers hired by Vivint Solar.

h.

ensure that all vehicles in the Vivint Solar fleet are marked with the
appropriate branding, wraps, Department of Transportation license plates and
other accessories.

3.

Mailing and Shipping Services:

a.

Vivint will handle incoming mail and delivers mail to Vivint Solar employees.

b.

Vivint Solar employees can obtain office supplies from Vivint.

c.

Vivint will handle Vivint Solar shipping needs for mail and small parcel.

d.

For three years following the termination or expiration of this TSA, Vivint
shall forward all mail addressed to Vivint Solar or a Vivint Solar employee to
Vivint Solar.

4.

Cafeteria Services:

a.

Vivint will ensure the cafeteria service provider prepares meals for Vivint
Solar employees.

b.

Vivint will provide access to dining hall for Vivint Solar employees, and
provide cleaning, dishwashing and all other dining hall support and maintenance
services.

c.

Vivint will ensure the cafeteria service provider caters special events upon
request.

5.

Telecommunications and Internet Services: Vivint will allow Vivint Solar to use
its telephone, Internet, WiFi and other telecommunication services providers in
the same manner as provided prior to the Closing Date.

12transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

6.

Technology Hardware Services

a.

Vivint will accept and process orders for hardware procurement from Vivint Solar
and manage all deliveries of hardware to Vivint Solar. Vivint will administer
and process all returns to hardware on behalf of Vivint Solar and provide Vivint
Solar with all refunds and rebates received from such returns.

b.

Vivint will provide industry standard hardware technical support to Vivint Solar
regarding hardware that Vivint procures on Vivint Solar’s behalf.

7.

Shared Third Party Software: Vivint will provide Vivint Solar with access to and
use of the third party software and services listed below (“Shared Third Party
Software”). Upon the Closing Date, Vivint Solar will have the number of
license-seats to the Shared Third Party Software that it used immediately before
the Closing Date. At Vivint Solar’s request, Vivint will use commercially
reasonable efforts to increase or decrease the license-seats to the Shared Third
Party Software available to Vivint Solar. Where applicable, Vivint will host
Vivint Solar’s usage of the Shared Third Party Software in a separate image and
implement Vivint Solar’s independent changes to the Shared Third Party Software.
Vivint will provide training sessions to Vivint Solar prior to all new feature
rollouts of the Shared Third Party Software. Vivint will ensure that all
updates, upgrades, improvements, bug fixes, or other distributions related to
the Shared Third Party Software it receives are made available to Vivint Solar
within a commercially reasonable period. Upon termination of this Service,
Vivint Solar shall acquire and assume responsibility for all seat or other
licenses to the Shared Third Part Software used by it or purchased on Vivint
Solar’s behalf. The Shared Third Party Software consists of the following:

a.

Great Plains

b.

Workday

c.

Open Hire

d.

MyClearBenefits

e.

Salesforce

f.

Zuora

g.

Coupa

h.

AtTask

i.

Click

j.

Eloqua

k.

Concur

l.

Melissa

m.

Five9

n.

Optimizely

o.

Cornerstone

p.

Microsoft

8.

Licensed Vivint Software: Vivint will host Vivint Solar’s instance of the
Licensed Vivint Software and allow Vivint Solar employees to access the Licensed
Vivint Software subject to the

13transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

license set out in Section 8(b)(ii) of this TSA. Vivint will grant certain
employees of Vivint Solar administration rights over the Vivint Solar’s instance
of Licensed Vivint Software. Vivint will promptly upload any materials provided
by Vivint Solar to Vivint Solar’s Licensed Vivint Software instance. Vivint will
ensure that all updates, upgrades, improvements, bug fixes, or other
distributions related to the Licensed Vivint Software it receives are made
available to Vivint Solar within a commercially reasonable period. The Licensed
Vivint Software consists of the following:

a.

Customer Management System (CMS)

b.

Digital Marketing Platform (DMP)

c.

Personal Door Assistant (PDA)

9.

Training Services: Vivint will provide training curricula for in-common training
and shared access to training facilities to Vivint Solar employees.

10.

Medical, Dental, HAS, Other Benefits Services:

a.

Vivint will be responsible for managing billing, payments, enrollment adds and
drops, and any other benefits administration duties required for HSA, Medical,
Dental, STD/LTD, and Life insurance on behalf of Vivint Solar Employees.

b.

Vivint will be responsible for sending all email communications required
regarding benefits (enrollment, open enrollment, benefit changes, etc.) to
employees of Vivint Solar, as directed by Vivint Solar and respond to all
questions related to current benefits from employees of Vivint Solar.

c.

Vivint will continue all COBRA benefits administration until such time as Vivint
Solar implements an independent plan.

d.

Vivint will manage in good faith the relationship with the benefits broker on
behalf of Vivint Solar.

e.

The Parties will work together in good faith to resolve any disputes that arise
or result from a Vivint Solar employee’s enrollment into a Vivint-administered
benefits plan.

f.

Following termination of this schedule or the Transition Services Agreement for
any reason, Vivint will use commercially reasonable efforts to administer and
finally process any claims that were submitted by Vivint Solar employees through
the Benefits Services prior to termination.

11.

401(k) Services: Vivint will allow Vivint Solar employees to continue to use and
access Vivint’s 401k administration plan.

 

Fees:The Fees shall be a monthly payment of $313,000. The Parties agree to meet
periodically as reasonably needed to discuss adjustments to the Fees if either
Party believes such Fees no longer represents Vivint’s good faith estimate of
Vivint’s full cost of providing the Services to Vivint Solar, without markup or
surcharge.

 

14transition services Agreement

Vivint Solar, Inc. & Vivint, Inc.